Case: 21-2002    Document: 62     Page: 1   Filed: 04/15/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      UNITED ACCESS TECHNOLOGIES, LLC,
               Plaintiff-Appellant

                             v.

      AT&T CORP., AT&T SERVICES, INC., SBC
     INTERNET SERVICES, INC., CENTURYTEL
       BROADBAND SERVICES LLC, QWEST
                CORPORATION,
               Defendants-Appellees
              ______________________

                   2021-2002, 2021-2007
                  ______________________

     Appeals from the United States District Court for the
 District of Delaware in Nos. 1:11-cv-00338-KAJ, 1:11-cv-
 00339-KAJ, Circuit Judge Kent A. Jordan.
                  ______________________

                  Decided: April 15, 2022
                  ______________________

     ANTHONY MATTHEW GARZA, Charhon, Callahan, Rob-
 son, & Garza PLLC, Dallas, TX, argued for plaintiff-appel-
 lant. Also represented by STEVEN CHASE CALLAHAN, BRETT
 CHARHON.

    MICHAEL HAWES, Baker Botts L.L.P., Houston, TX, ar-
 gued for defendants-appellees AT&T Corp., AT&T
Case: 21-2002    Document: 62     Page: 2    Filed: 04/15/2022




 2           UNITED ACCESS TECHNOLOGIES, LLC   v. AT&T CORP.



 Services, Inc., SBC Internet Services, Inc. Also repre-
 sented by JOHN GAUSTAD, JON V. SWENSON, Palo Alto, CA;
 DOUGLAS M. KUBEHL, Dallas, TX.

     MATTHEW CHRISTOPHER GAUDET, Duane Morris LLP,
 Atlanta, GA, for defendants-appellees CenturyTel Broad-
 band Services LLC, Qwest Corporation. Also represented
 by ALEKSANDER JERZY GORANIN, Philadelphia, PA.
                  ______________________

     Before LOURIE, BRYSON, and PROST, Circuit Judges.
 BRYSON, Circuit Judge.
     In these two related patent cases, appellant United Ac-
 cess Technologies, LLC, (“UAT”) appeals from the district
 court’s grant of summary judgment of non-infringement. 1
 We affirm in one of the two cases and dismiss in the other.
                              I
     These cases have come before us on two prior occasions.
 In United Access Techs., LLC v. CenturyTel Broadband
 Servs. LLC (UAT I), 778 F.3d 1327 (Fed. Cir. 2015), we held
 that a prior jury verdict of non-infringement in a case in-
 volving a different defendant, Earthlink, Inc, did not col-
 laterally estop UAT from bringing an infringement action
 against CenturyTel. In United Access Techs., LLC v. AT&T
 Corp. (UAT II), 757 F. App’x 960 (Fed. Cir. 2019), we af-
 firmed the district court’s holding that the asserted claims
 were not indefinite and modified the district court’s con-
 struction of a disputed claim term. A thorough discussion


     1    Appeal No. 21-2002 relates to UAT’s infringement
 action against AT&T Corp., AT&T Services, Inc., and SBC
 Internet Services, Inc. (collectively, “AT&T”). Appeal No.
 21-2007 relates to UAT’s infringement action against Cen-
 turyTel Broadband Services LLC and Qwest Corporation
 (collectively, “CenturyTel”).
Case: 21-2002     Document: 62     Page: 3    Filed: 04/15/2022




 UNITED ACCESS TECHNOLOGIES, LLC    v. AT&T CORP.            3



 of the factual background of these cases can be found in
 those earlier opinions.
      In the two complaints, UAT alleged that AT&T and
 CenturyTel infringed various claims of three patents: U.S.
 Patent No. 5,844,596 (“the ’596 patent”); U.S. Patent No.
 6,243,446 (“the ’446 patent”); and U.S. Patent No.
 6,542,585 (“the ’585 patent”). The asserted patents are di-
 rected to a system for facilitating “simultaneous two-way
 communication of video signals and other signals between
 multiple networks of telephone wiring.” ’596 patent, col. 1,
 ll. 23–25. In the systems described by the patents, video
 signals are transmitted on the same lines as telephone sig-
 nals, but on different frequencies from the telephone sig-
 nals. Id. at col. 3, line 58, through col. 4, line 6. Such a
 system “eliminates the need for installation of multiple co-
 axial branches within a residence.” Id. at col. 3, ll. 33–34.
     Claim 61 of the ’596 patent is representative. It recites:
     61. A system for communicating information be-
     tween an external source of information and a plu-
     rality of destinations of information over a
     telephone wiring network used for passing tele-
     phone signals in a telephone voice band between a
     plurality of telephone devices and a telephone ex-
     change, comprising:
         a plurality of transceivers coupled between
         the telephone wiring network and corre-
         sponding destinations of information, each
         including
             circuitry for accepting signals in a
             high frequency band of frequencies
             above the highest frequency of the
             telephone voice band and rejecting
             signals in the telephone voice band;
             and
Case: 21-2002      Document: 62      Page: 4     Filed: 04/15/2022




 4            UNITED ACCESS TECHNOLOGIES, LLC      v. AT&T CORP.



         a signal interface coupled between the ex-
         ternal source of information and the tele-
         phone wiring network, including
             circuitry for receiving a plurality of
             external signals encoding a plural-
             ity of information streams from the
             external source of information, and
             circuitry for transmitting to se-
             lected sets of one or more of the plu-
             rality     of      transceivers      a
             corresponding plurality of internal
             signals in the high frequency band
             each encoding one of the plurality
             of information streams over the tel-
             ephone wiring network;
         wherein the telephone wiring network in-
         cludes a branch network which couples one
         of the plurality of telephone devices to the
         telephone exchange telephone exchange
         [sic], and the branch network includes cir-
         cuitry for preventing transmission of sig-
         nals in the high frequency band to the one
         of the telephone devices on the branch net-
         work.
     The dispute in this appeal focuses on the term “signal
 interface.” In UAT II, we held that the term “signal inter-
 face” refers to “a device interposed on the opposite end (i.e.,
 the local side) of the public trunk line (i.e., on the local side
 of the telephone lines comprising the public telephone net-
 work) from the telephone exchange that performs the re-
 cited functions of the incorporated circuitry.” UAT II, 757
 F. App’x at 968. We also held that the “public telephone
 network” is not defined by whether the lines are owned by
 the telephone company. Id.
Case: 21-2002     Document: 62     Page: 5    Filed: 04/15/2022




 UNITED ACCESS TECHNOLOGIES, LLC    v. AT&T CORP.            5



      AT&T’s accused systems contain a Digital Subscriber
 Line Access Multiplexer (“DSLAM”), which UAT argues is
 the “signal interface” referred to in the claims. In the ac-
 cused systems that are the focus of this appeal, the DSLAM
 is located inside a “remote terminal.” The remote terminal
 resides between the telephone company’s central office (or
 “telephone exchange”) and customer residences. 2 From the
 remote terminal, signals are transmitted along bundled
 groups of twisted-wire pairs toward the customers’ resi-
 dences.
      AT&T’s systems also include “serving terminals” that
 are located between the remote terminals and the custom-
 ers’ residences. A serving terminal is not capable of trans-
 forming or modifying the signals it receives; it merely
 connects each twisted-wire pair entering the serving termi-
 nal with a single twisted-wire pair leaving the serving ter-
 minal. Upstream of the serving terminal, the twisted-wire
 pairs carrying signals destined for specific subscribers are
 bundled together. Downstream of the serving terminal,
 the twisted wire pairs are separately directed to customers’
 residences. 3 The dispute in these cases centers on where
 the “public trunk line” ends. If it ends downstream of the
 DSLAM (e.g., at the serving terminal), the DSLAM cannot
 satisfy the “signal interface” limitation because the
 DSLAM is not on “the local side” of the public trunk line.
 See UAT II, 757 F. App’x at 968. By contrast, if the public
 trunk line ends at or upstream of the remote terminal,
 AT&T’s DSLAMs may satisfy that limitation.



     2    UAT also accused other systems in which the
 DSLAM was positioned in the telephone company’s central
 office, but those systems are no longer at issue in this case.
      3    “Upstream” refers to signals being transmitted in
 the direction of the central office, and “downstream” refers
 to signals being transmitted in the direction of the individ-
 ual residences.
Case: 21-2002     Document: 62      Page: 6   Filed: 04/15/2022




 6            UNITED ACCESS TECHNOLOGIES, LLC    v. AT&T CORP.



     On remand from our decision in UAT II, the defendants
 moved for summary judgment of noninfringement. The
 district court granted the motion, holding that the undis-
 puted evidence established that in the accused systems
 “the boundary between the local and non-local portions of
 the public telephone network is at a point downstream of
 the remote terminal.” United Access Techs., LLC v. AT&T
 Corp. (Summary Judgment Op.), No. 1:11-cv-338, 2021 WL
 1840785, at *6 (D. Del. Apr. 30, 2021). The district court
 noted that UAT had not offered evidence to the contrary,
 because “UAT’s expert only analyzed the nature of the lines
 upstream, not downstream, of the remote terminal.” Id.
 These appeals followed.
                               II
                               A
      We begin by addressing our jurisdiction. We have ju-
 risdiction over an appeal from a final decision of a district
 court. 28 U.S.C. § 1295(a)(1). In these cases, the district
 court’s grant of summary judgment of non-infringement re-
 solved all of UAT’s claims against the defendants. The dis-
 trict court declined to enter a final judgment in either case,
 however, due to a pending counterclaim of invalidity in the
 CenturyTel case. See generally United Access Techs., LLC
 v. CenturyTel Broadband Servs., LLC, No. 1:11-cv-339,
 Dkt. No. 352 (D. Del. May 13, 2021) (Transcript of May 12,
 2021, teleconference). Without obtaining the district
 court’s approval, the parties then stipulated to a without-
 prejudice dismissal of CenturyTel’s counterclaim under
 Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and UAT
 subsequently filed notices of appeal in both cases.
     We have repeatedly held that an order adjudicating a
 plaintiff’s infringement claims is not an appealable order if
 an unadjudicated counterclaim of invalidity remains pend-
 ing. Pause Tech. LLC v. TiVo Inc., 401 F.3d 1290, 1293–94
 (Fed. Cir. 2005); Nystrom v. TREX Co, 339 F.3d 1347, 1351
 (Fed. Cir. 2003). Baker v. Microsoft Corp., No. 2017-1928,
Case: 21-2002     Document: 62     Page: 7    Filed: 04/15/2022




 UNITED ACCESS TECHNOLOGIES, LLC    v. AT&T CORP.            7



 2017 WL 4685332, at *1 (Fed. Cir. June 13, 2017). In this
 circuit, a court-approved dismissal of all remaining claims,
 whether with or without prejudice, is sufficient to create
 finality for purposes of appellate jurisdiction. See Atlas IP,
 LLC v. Medtronic, Inc., 809 F.3d 599, 604–05 (Fed. Cir.
 2015). But the stipulation of dismissal without prejudice
 in the CenturyTel case was made without the approval of
 the district court. There was therefore no final appealable
 order in that case. See Robinson-Reeder v. Am. Council on
 Education, 571 F.3d 1333, 1339–40 (D.C. Cir. 2009) (hold-
 ing that a stipulation of dismissal without prejudice under
 Rule 41(a)(1)(A)(ii), made without the district court’s ap-
 proval, did not create finality under 28 U.S.C. § 1291, the
 statute analogous to our jurisdictional statute, 28 U.S.C.
 § 1295).
     Accordingly, the appeal in the CenturyTel case, No. 21-
 2007, is dismissed. In case No. 21-2002, AT&T did not file
 a counterclaim, and we therefore have jurisdiction over
 that appeal. 4 For that reason, we proceed to the merits
 with respect to the appeal in case No. 21-2002.
                               B
     In challenging the district court’s summary judgment
 order, UAT raises two arguments. First, UAT argues that
 the district court imported an additional limitation into the
 claims when it concluded that the public trunk line ends at
 the “furthest downstream point of convergence.” See



     4   The district court never entered a final judgment
 in the AT&T case, but the failure to docket a document la-
 beled “judgment” does not preclude appellate jurisdiction
 so long as all claims in the action have been resolved. See
 FirsTier Mortg. Co. v. Invs. Mortg. Ins. Co., 498 U.S. 269,
 277 (1991) (holding that a summary judgment ruling re-
 solving all of the plaintiff’s claims was final, even though a
 final judgment had not formally been entered).
Case: 21-2002    Document: 62      Page: 8    Filed: 04/15/2022




 8           UNITED ACCESS TECHNOLOGIES, LLC    v. AT&T CORP.



 Summary Judgment Op. at *6. Second, UAT argues that
 there was sufficient evidence in the record to create a tria-
 ble issue of fact with respect to literal infringement of the
 asserted claims. Because UAT has not raised a triable is-
 sue with respect to whether the public trunk line ends at
 the DSLAM, we affirm without reaching UAT’s argument
 regarding the “furthest downstream point of convergence.”
     The district court granted summary judgment because
 “there [was] nothing to support UAT’s argument that the
 remote terminal, containing the DSLAM, is on the local
 side of the network.” Id. at *4. We agree. UAT offered no
 evidence that AT&T’s remote terminals were located down-
 stream of the public trunk line.
     In support of its contention that AT&T’s remote termi-
 nals are not on the public trunk line, UAT points to three
 excerpts from the report of its expert, Dr. Tim Williams.
 First, UAT points to Dr. Williams’ assertion that the re-
 mote terminal “is downstream of the telephone exchange,
 towards the local (customer) end of the overall network”
 and that the DSLAM is “interposed on the local side of the
 public trunk line from the telephone exchange, and oppo-
 site the telephone exchange.” J.A. 10846, ¶ 324; see also
 J.A. 10848, ¶ 331. Second, UAT points to a series of dia-
 grams that denote the lines running between the remote
 terminal and the serving terminal as “extended pairs.”
 See, e.g., J.A. 10839, 10841. Third, UAT calls our attention
 to Dr. Williams’ statement that “[f]or each of AT&T’s ac-
 cused systems, the DSLAM acts as the signal interface.”
 J.A. 10846, ¶ 322.
     There are two problems with that evidence. First,
 while those statements assert that the DSLAM is “on the
 local side” of the public trunk line from the telephone ex-
 change, they do not squarely address the question whether
 any of the lines downstream of the DSLAM are part of the
 public trunk line. In fact, at his deposition, Dr. Williams
 made clear that he was not taking a position on that issue:
Case: 21-2002     Document: 62     Page: 9    Filed: 04/15/2022




 UNITED ACCESS TECHNOLOGIES, LLC   v. AT&T CORP.             9



     Q: And are there any telephone lines comprising
     the public telephone network downstream of the
     remote terminal?
     A: I have not expressed that opinion.
     Q: You’ve provided no opinion that there are or
     are not telephone lines comprising the public tele-
     phone network downstream of AT&T’s remote ter-
     minals; is that correct?
     A: No, not correct.
     Q: Well, do you have an opinion that there are no
     telephone lines comprising the public telephone
     network downstream of AT&T’s remote terminals?
     A: Again, I have not expressed that opinion; how-
     ever, to find infringement, I would have to find a
     signal interface which, as defined by the court, is a
     device interposed on the opposite end of the public
     trunk line from the telephone exchange that per-
     forms the recited functions of the incorporated cir-
     cuitry.
         So the signal interface would need to be at the
     opposite end of the public trunk line from the tele-
     phone exchange. And you’re asking me about other
     architectures that I have not expressed an opinion
     on.
     Q: So you have not expressed an opinion that
     there are no telephone lines comprising the public
     telephone network downstream of AT&T’s accused
     remote terminals?
     A: I believe I’ve testified as to that at least three
     times now.
 J.A. 6686–87 (lightly edited for readability).
    Second, even if the statements in Dr. Williams’ report
 were squarely directed to whether the DSLAMs in AT&T’s
Case: 21-2002      Document: 62    Page: 10    Filed: 04/15/2022




 10             UNITED ACCESS TECHNOLOGIES, LLC   v. AT&T CORP.



 system are on the local lines rather than on the public
 trunk lines, those statements are wholly conclusory. Such
 statements are not sufficient, standing alone, to create a
 triable issue of fact with regard to infringement. Arthur A.
 Collins, Inc. v. N. Telecom Ltd., 216 F.3d 1042, 1047 (Fed.
 Cir. 2000) (“[A] party may not avoid summary judgment
 simply by offering an opinion of an expert that states, in
 effect, that the critical claim limitation is found in the ac-
 cused device.”); see also Novartis Corp. v. Ben Venue Lab’ys,
 Inc., 271 F.3d 1043, 1051 (Fed. Cir. 2001) (“If all expert
 opinions on infringement or noninfringement were ac-
 cepted without inquiry into their factual basis, summary
 judgment would disappear from patent litigation.”).
     Accordingly, UAT has not pointed to evidence that
 raises a jury question as to literal infringement. That is
 true regardless of whether the district court was correct in
 stating that the public trunk line must end at the “furthest
 downstream point of convergence.” Summary Judgment
 Op. at *6. We therefore need not reach that issue.
                               C
     UAT argues that even if the district court was correct
 to grant summary judgment with respect to literal in-
 fringement, the court should have permitted UAT to pro-
 ceed to trial on a doctrine-of-equivalents theory.
     In general, “to find infringement under the doctrine of
 equivalents, any differences between the claimed invention
 and the accused product must be insubstantial.” Brilliant
 Instruments, Inc. v. GuideTech, LLC, 707 F.3d 1342, 1346–
 47 (Fed. Cir. 2013) (citing Graver Tank & Mfg. Co. v. Linde
 Air Prods. Co., 339 U.S. 605, 608 (1950)). However, when
 the alleged equivalent would “vitiate an element of the
 claims,” there can be no infringement under the doctrine of
 equivalents. Decisioning.com, Inc. v. Federated Dep’t
 Stores, Inc., 527 F.3d 1300, 1315 (Fed. Cir. 2008). A claim
 term is vitiated when the proposed equivalency “em-
 brace[s] a structure that is specifically excluded from the
Case: 21-2002    Document: 62      Page: 11    Filed: 04/15/2022




 UNITED ACCESS TECHNOLOGIES, LLC    v. AT&T CORP.           11



 scope of the claims.” Athletic Alternatives, Inc. v. Prince
 Mfg., Inc., 73 F.3d 1573, 1582 (Fed. Cir. 1996) (citation
 omitted).
      Under the claim construction that we adopted in UAT
 II, the signal interface must be positioned “on the opposite
 end (i.e., the local side) of the public trunk line.” UAT II,
 757 F. App’x at 968. In its summary judgment opinion, the
 district court held that UAT could not proceed under the
 doctrine of equivalents because “the purposes behind the
 locational limitation would be vitiated by treating the
 DSLAM in the remote terminal as the signal interface.”
 Summary Judgment Op. at *5. We agree.
     The specifications of the asserted patents provide two
 reasons for positioning the signal interface at the local end
 of the public trunk line. First, one function of the signal
 interface is to filter out high-frequency signals before they
 are conducted onto the public telephone line, because gov-
 ernmental regulations “severely limit[] the energy that can
 be conducted onto the public network by signals above
 voiceband and below 6 Mhz.” ’596 patent, col. 48, ll. 37–46.
 Second, when telephone lines “run parallel and very close
 to each other for a long distance,” there is “a significant
 possibility of crosstalk interference between the various
 signals” being transmitted on each line. Id. at col. 17, ll.
 30–38. As noted by AT&T’s expert, Dr. Matthew Shoe-
 make, the positional limitation of the signal interface is in-
 formed by both of those considerations. J.A. 6799 at ¶ 234
 n.25.
     To allow the signal interface to be placed on the public
 trunk line would undercut both of those considerations.
 Placing the signal interface on the public trunk line would
 necessarily require that high-frequency signals travel up-
 stream along the public trunk line until they reach the sig-
 nal interface, potentially running afoul of the government
Case: 21-2002      Document: 62   Page: 12    Filed: 04/15/2022




 12             UNITED ACCESS TECHNOLOGIES, LLC   v. AT&T CORP.



 regulations described in the patents. 5 Likewise, placing
 the signal interface at a point on the public trunk line
 would increase the distance between the individual resi-
 dences and the signal interface, thus increasing the risk of
 crosstalk among the twisted-wire pairs.
     As a result, to permit UAT to argue a theory of infringe-
 ment that allows the signal interface to be located along
 the public trunk line at some distance from the local lines
 would “embrace a structure that is specifically excluded
 from the scope of the claims,” which require that the signal
 interface be located at the end of the public trunk line. See
 Athletic Alternatives, 73 F.3d at 1582 (citation omitted).
     Furthermore, UAT has not suggested that the
 DSLAMs in AT&T’s systems are located so close to the in-
 tersection between the local lines and the public trunk
 lines that the positional difference between AT&T’s sys-
 tems and the structure claimed in the asserted patents is
 insubstantial. As AT&T points out, UAT’s arguments re-
 garding the doctrine of equivalents would appear to apply
 to placing the signal interface anywhere on the public
 trunk line, which would effectively eliminate the positional
 limitation of the claimed “signal interface” in its entirety.
     The district court therefore did not err in determining
 that “the purposes behind the locational limitation would
 be vitiated by treating the DSLAM in the remote terminal
 as the signal interface.” Summary Judgment Op. at *5. We
 therefore uphold the district court’s grant of summary
 judgment of non-infringement to AT&T on both literal



      5  At oral argument, AT&T explained that its accused
 systems do not violate the government regulations dis-
 cussed in the patents because AT&T is able to minimize
 the energy that is conducted at high frequencies onto the
 public telephone network so that AT&T is in compliance
 with those regulations. See Oral Argument at 27:23–28:52.
Case: 21-2002    Document: 62   Page: 13     Filed: 04/15/2022




 UNITED ACCESS TECHNOLOGIES, LLC   v. AT&T CORP.         13



 infringement and infringement under the doctrine of
 equivalents.
     Costs to the appellees.
   AFFIRMED-IN-PART AND DISMISSED-IN-PART